Order entered June 30, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00436-CV

              HOLLY BONE A/K/A HOLLY MARTIN, Appellant

                                          V.

                   DAVID TYLER MOSS, ET AL., Appellees

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09893

                                         ORDER

      By order dated June 23, 2021, we struck the sworn record and ordered the

parties to file jurisdictional briefs because it appeared the trial court had not signed

an order denying appellant’s motion to vacate the temporary injunction. On June

28, 2021, appellant filed a Submission of Trial Court Order with a copy of the trial

court’s order signed on June 24, 2021. In light of this filing, we dispense with the

requirement for jurisdictional briefs.
      We ORDER Felica Pitre, Dallas County District Clerk, and Antoinette

Reagor, Official Court Reporter for the 68th Judicial District Court, to file their

respective records on or before July 29, 2021.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre; Ms. Reagor; and, all parties.

                                            /s/    CRAIG SMITH
                                                   JUSTICE